Jewett, C. J.
Several questions were made on the argument, by the counsel for the defendants; but, from the view I take, it is only necessary to examine the question, whether the rejected witnesses, or either of them, were competent for the defendants on that trial. The rule is well established that,—
The interest which disqualifies, must be some legal, certain, and immediate interest, however minute, either in the event of the cause itself, or in the record, as an instrument of evidence, in support of his own claims in a subsequent action. (1 Greenleaf Ev. §386; 1 Stark. Ev. 102; Stockholm v. Jones, 10 John. 21; Van Ness v. Tirham, 3 Johns. Cases, 82; Bent v. Baker, 3 Ter. Rep. 27; Rex v. Barton, 4 East, 581; 1 Gilbert Ev. by Lofft, p. 225.) A remote or contingent interest, only, affect's the credit. (Needham v. Law, 12 Mees. & Wells. 559; Falls v. Belknap, 1 John. 491.) The latter was an action upon a bastardy bond, by the overseer of the poor of the town of New Windsor. On the trial, a freeholder, and inhabitant of that town, was called as a witness, in behalf of the plaintiff, to prove that the town had been damnified, See. On objection to his competency, on the ground of interest, it'was held that although the witness was liable to be rated for the support of the poor of that town, his interest was too remote and contingent to render him incompetent, and the court added that that point had been repeatedly ruled, and was then well settled. The same principle was again repeated and applied in Bloodgood v. Overseers of Jamaica, (12 John. Rep. 285.)
2 R. S., p. 473, Article 4, provides for proceedings by and against public bodies, having certain corporate powers, and by and against the officers representing them. Sec. 92 provides for suits to be brought by certain county and town officers, and by trustees of school districts, upon any contract lawfully made with them or their predecessors, in their official character, "to enforce any liability, or any duty enjoined by law, to such officers, or the body which they represent. Sec. 96 provides for actions against such officers, individually, to be commenced in *625the same manner as against individuals, specifying in the process, &c., their name of office. Sec. 100 provides that such suits-shall not abate, &c., by the death of such officers, their removal from or resignation of their offices, or the expiration of their term of office; and provides for the substitution of the names of the successors in such office, upon the application of such successors, or of the adverse party. (Colegrove v. Breed, 2 Denio,. 125.)
Sec. 108 provides that, in such suits, the debt, damages or costs-recovered ¿gainst them, shall be collected in the same manner as against individuals, and the amount so collected shall be allowed to them in their official accounts.
By our common school system, school districts are constituted quad corporations, represented by their trustees for the time being : excepting in such matters as are provided by the statute to be done by the inhabitants thereof, entitled to vote when assembled in school district meetings, and by certain other officers of the district prescribed by statute. (2 Kent’s Com., 5th ed., 278; Silver v. Cummings, 7 Wen. 181; Grant v. Fancher, 5 Cow. 309; Todd v. Birdsall, 1 Cow. 260 ; Williams v. Keech, 4 Hill, 168.)
The general powers and duties of the trustees of school districts are defined and provided by 1R. S. 481, § 75, and by subsequent statutes embodied in 1 R. S., 3 ed., p. 538.
A school district in this State, although a quasi corporation, can neither sue or be sued in its corporate name. Our statute provides that it shall be represented by its trustees, who have power to sue in its behalf, and are subject to be sued on its account. No private action, unless given by statute, lies against such corporations for a breach of corporate duty. (Russell v. The Men of Devon, 2 Term R. 667.) Having no corporate fund, each inhabitant would be liable to satisfy the judgment. The common law does not impose this burden; though a state may. But the supreme court of Massachusetts, in the case of the Inhabitants of the Fourth District School of Rumford v. Wood, (13 Mass. 192,) expressly decided that the inhabitants of school districts might be considered, under their institution, as quasi *626corporations, and might sue as a corporation by its corporate name.
The only interest which it is pretended Adsit or Sprague had to be affected by the result of the suit, was, that the question to be decided involved an increase or diminution of the funds of the district, so as to add to, or lighten the burden of taxation upon them as individual members of the school district or corporation. It is well settled, that a mere liability to be rated or taxed constitutes an interest too remote and contingent to operate as the ground of exclusion. (King v. Proper, 4 Term Rep. 17; Falls v. Belknap, supra, 1 Johns. 486 ; Bloodgood v. Jamaica, supra, 12 John. R. 285 ; The City Council v. King, 4 McCord, 487; Smith v. Barber, 1 Root, 207; Hunter v. The Trustees of Sandy Hill, 6 Hill, 407; The village of Watertown v. Cowen, 4 Paige, 510; Cow. & Hill's notes, p. 92, 125, 126, 1541; Eustis v. Parker, 1 N. Hamp. Rep. 273.
The rule seemed to be'well settled in many of our sister states, that a corporation of a state, county, town, village, school district, or other corporation formed for municipal purposes, is a competent witness, in behalf of his corporation, in respect to corporate claims, or liabilities of all kinds, if he have no personal interest beyond that of a corporator. (Methodist Epis. Ch. of Cincinnati v. Wood, 5 Harn, 583; Mayor, &c., v. Wright, 2 Porter, 235; State v. Davidson, 1 Bailey’s S. C. Rep. 35 ; Cox v. Way, 3 Blackf. 143 ; Fuller v. Hampton, 5 Conn. R. 416.)
The general result of the cases is expressed by the supreme court of Ohio, in the case above referred to, as follows :—“ In cases where corporations of a public nature, comprehending the divisions of the state, or institutions for charitable or pious purposes, such as counties, towns, school districts, religious or charitable societies, are parties to the record, or interested, the members of the corporation, having no individual interest, are competent witnesses.”
But, in the decision of the case at bar, it is not necessary to go that length. The individuals who were rejected as witnesses in this case, were in no sense parties to the record, and therefore *627could not be directly affected by the result, either as individuals or as corporators. I am of opinion that there is no error in the judgment of the supreme court, and that it should be affirmed.
Johnson, J.
The counsel for the defendants is mistaken in supposing that the justice had no jurisdiction in this case, or that (he action was barred by the decision of the county superintendent. Trustees of school districts are liable to be sued upon contracts made by themselves and their predecessors in office. (Williams v. Keech, 4 Hill, 168; Silver v. Cummings, 7 Wen., 181; 2 R. S. 473-4, secs. 92-96.
It is provided by 1 R. S., 487, sec. 124, that “ any person conceiving himself aggrieved in consequence of any decision made,” amongst other things, “ by the trustees of any school district, in paying any teacher, or refusing to pay him, or refusing to admit any scholar gratuitously into any school, or concerning any other matter under this title, may appeal to the superintendent of common schools, whose decision thereon shall be final.” By a' subsequent enactment, (Sess. Laws. 1843, chap. 133, sec. 7,) it is provided that all such appeals shall be made in the first instance to the deputy superintendent of the county, whose decision shall be final, unless appealed from to the superintendent, within fifteen days. Under these provisions, trustees may appeal whenever any decision is made against their district by other officers; but they cannot appeal from their own. It is only the party aggrieved by the decision who is authorized to appeal. It may be that if the plaintiff—who, if any one, was the aggrieved party in this case—had seen proper to appeal to the deputy superintendent, and thus submit himself to his jurisdiction, his decision would have been final unless appealed from: provided notice had been given to the other parties, so as to give them an opportunity of being heard; but not otherwise. He was not, however, bound to appeal, as the statute has not taken away the jurisdiction of courts of law in such cases. (Crittenden v. Wilson, 5 Conn. 165; Malcom v. Rogers, id. 188.)
But the justice erred in rejecting the witnesses offered by the *628defendants, Sprague and Adsit. They were inhabitants of the district, and neither had paid his proportion of the teachers’ wages. Unless, therefore, there were public moneys applicable to that purpose sufficient to pay the teachers, or they had been exempted as poor persons, both .were liable to have their proportion of such wages collected from them by a rate bill, and warrants issued by the trustees. But as it was not shown how this was, it did not certainly appear that either would be liable in any event. Had their liability for teachers’ wages, however, been made clearly to appear, they were still competent witnesses, as the objection only went to their credibility.
It is insisted by the plaintiff’s counsel, that a person liable for teachers’ wages, stands in a different situation from an inhabitant of a school district, liable to be taxed for building or repairing a school-house, or for other general tax levied upon the taxable inhabitants of the whole district; and that the interest of the former is more direct and certain than that of the latter. But I can perceive no difference in principle. In the one case, he is taxed because he has sent to school, and in the other, because he owns taxable property in the district; and it is perfectly immaterial whether reference is had to the teachers’ list, or to the assesment roll, to ascertain what proportion of the whole amount he is to pay. The reason why neither should be excluded in a suit between trustees and third persons, is that neither of them has any immediate and direct interest in the verdict or judgment to be rendered. It could not be given in evidence in their favor, nor against them, in any subsequent suit. It cannot be necessary to cite authorities in support of a principle so well settled. Judgment of the supreme court affirmed.

Decision—judgment affirmed, unanimously.

Note.—Jewett, C. J., held, that the only interest which it was pretended Adsit or Sprague had, to be affected by the result of the suit, was, that the question to be decided involved an increase or diminution of the funds of the district, so as to add to or lighten the burden of taxation upon them as individnal members of the school district or corporation. It was well settled, that a mere lia*629bility to be rated or taxed, constitutes an interest too remote and contingent to operate as the ground of exclusion.
These individuals were in no sense parties to the record, and therefore could not be affected by the result, either as individuals or (corporators.
Johnson, J., held, that the justice had jurisdiction in the case. That the decision of the deputy superintendent did not bar the action. That the plaintiff was the aggrieved party, who only could appeal; and that he was not bound to appeal, as the statute had not taken away the jurisdiction of courts of law in such cases.
Also held, that if the case had clearly shown (which it did not) the liability of Adsit and Sprague for the teachers’ wages, they were still competent witnesses, as the objection only went to their credibility. They had no immediate and direct interest in the judgment rendered. It could not be given in evidence in their favor, nor against them in any subsequent suit.

Not reported.